UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF OHlO
EASTERN DlVlSlON

Shawn Michael Smith,

Petitioner,
v. Case No.. 2:17-cv-735
Warden, Noble Judge Michae| H. Watson

Correctional |nstitution,
Magistrate Judge Che|sey M. Vascura
Respondent.
OPlN|ON AND ORDER
On August 27, 2018, the Magistrate Judge issued a Report and
Recommendation (R&R) recommending that the Petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2254 be dismissed. ECF No. 15. Petitioner has
filed an Objection to the R&R. ECF No. 18. Pursuant to 28 U.S.C. § 636(b), this
Court has conducted a de novo review. For the following reasons, Petitioner’s
Objection, ECF No. 18, is OVERRULED. The R&R, ECF No. 15, is ADOPTED
and AFF|RMED. This action is hereby D|SMISSED.
The Court DECL|NES to issue a certificate of appealability.
Petitioner challenges his Ju|y 2015 conviction pursuant to his guilty plea in
the Guernsey County Court of Common Pleas on illegal manufacture of drugs,
illegal assembly or possession of chemicals for the manufacture of drugs, and

aggravated possession of drugs. He asserts that he was denied the effective

assistance of trial counsel because his attorney failed to raise an argument

regarding the improper inclusion of toxins as a basis for the weight of the
methamphetamine, and that his attorney failed to argue that his convictions on
counts one and three should have been merged and permitted him to plead guilty
to allied offenses of similar import (claim one); that the trial court
unconstitutionally imposed sentence on 191 .13 grams of methamphetamine
found in liquid form (claim two); and that his convictions violate the Double
Jeopardy Clause and he was sentenced on allied offenses of similar import
(claim three). The Magistrate Judge recommended dismissal of these claims as
procedurally defaulted , without merit, or waived by entry of Petitioner’s guilty
plea.

Petitioner objects to the l\/lagistrate Judge’s recommendation of dismissal
of his claims as procedurally defaulted or waived by entry of his guilty plea. He
argues at length that the state appellate court incorrectly determined that Ohio
law supported his conviction on 191 .13 grams of methamphetamine and
complains that his attorney failed to conduct adequate investigation on the issue
prior to entry of his guilty plea. As a result, Petitioner arguesl his guilty plea was
not knowing, intelligent, or voluntary. Petitioner also denies expressly agreeing
to the merger of counts one and two or waiving his claim that his convictions
violate the Double Jeopardy Clause.

However, the transcript of Petitioner’s guilty plea hearing reflects that he
understood that, pursuant to the terms of his negotiated Plea Agreement, counts

one and two would merge for sentencing purposes, but count three would notl

Case No. 2:17-cv-735 Page 2 of 5

and the State had agreed to concurrent terms of incarceration. Tr., ECF No. 7-3,
PAGE|D # 715-16. Petitioner thereby substantially reduced his potential prison
exposure and waived his claim under the Double Jeopardy Clause. lVloreover,
the record does not support his claim that his guilty plea was not knowing,
intelligent, or voluntary, or indicate that the prosecutor would have been unable
to establish the charges against him. To the contrary, it reflects that his attorney
had investigated and raised an issue regarding the weight of the drugs, The trial
court advised Petitioner that it would rule against him, and the appellate court
determined that the weighing of the drugs complied with Ohio law. This Court is
bound by that determination See Bennett v. Warden, Lebanon Correctional
Inst., 782 F. Supp. 2d 466, 478 (S.D. Ohio Nlarch 15, 2011) (“[T]he state courts
are the final authority on state-law issues, the federal habeas court must defer to
and is bound by the state court’s rulings on such matters.”) (citing Estelle v.
McGuire, 502 U.S. 62, 67-68 (1991) (“it is not the province of a federal habeas
court to re-examine state-court determinations on state law questions")).
Petitioner’s claim of the denial of the effective assistance of counsel plainly lacks
merit.

For the foregoing reasons and for the reasons detailed in the R&R,
Petitioner’s Objection, ECF No. 18, is OVERRULED. The R&R, ECF No. 15, is
ADOPTED and AFF|RMED. This action is hereby DISM|SSED.

Pursuant to Ru|e 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courtsl the Court now considers whether to issue a

Case No. 2:17-cv-735 Page 3 of 5

certificate of appealability. See 28 U.S.C. § 2255(d). When a claim has been
denied on the merits, a certificate of appealability may issue only if the petitioner
“has made a substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a
constitutional right, a petitioner must show “that reasonable jurists could debate
whether (or, for that matterl agree that) the petition should have been resolved in
a different manner or that the issues presented were ‘adequate to deserve
encouragement to proceed further.’” Slack v. McDam'e/, 529 U.S. 473, 484
(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)). When a
claim has been denied on procedural grounds, a certificate of appealability may
issue if the petitioner establishes that jurists of reason would find it debatable
whether the petition states a valid claim of the denial of a constitutional right, and
that jurists of reason would find it debatable whether the district court was correct
in its procedural ruling. Id.

This Court is not persuaded that reasonable jurists would debate this
Couit’s dismissal of Petitioner’s claim as waived. Therefore, the Court
DECL|NES to issue a certificate of appealability.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal
would not be in good faith and that an application to proceed in forma pauperis

on appeal should be DEN|ED.

Case No. 2:17-cv-735 Page 4 of 5

The C|erk is D|RECTED to enter final JUDGMENT.

lT lS SO ORDERED. MAM wj}:yw

Midi-iAEL H.wATsoN,JuDGE `
uNiTED sTATEs DisTRicT couRT

Case No. 2:17-cv-735 Page 5 of 5

